It appearing that the defendant in the above-entitled case has failed to prosecute his appeal from the Superior Court in Fairfield County with proper *663diligence, it is, under Practice Book § 696, ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed unless the defendant files his brief on or before June 17, 1975.
Walter D. Flanagan, assistant state’s attorney, for the plaintiff (appellee).
Donald F. Zezima, for the defendant (appellant).
Argued May 6
decided May 6, 1975